Title: To Alexander Hamilton from Caleb Swan, 31 March 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia March 31. 1800.
          
          I have enclosed an abstract of my payments from the 21. December to the present date Amounting to 198.293. 12/100 dollars. The warrants necessary to those payments, are also enclosed, numbered from 91. to 150 inclusive, which I wish you would be pleased to sign, and return, to be filed with the vouchers for the last quarter.
          I have the honor to be with very great respect Sir Your most obedt Servt
          
            C: Swan PMG.
          
          Major Genl Hamilton Commdr. in Chief &c
        